

Exhibit 10.80
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
SPECIAL RETENTION AWARD NOTICE OF GRANT & AWARD AGREEMENT
Realogy Holdings Corp. (the “Company”), pursuant to Section 8.1 of the Company’s
2018 Long-Term Incentive Plan (the “Plan”), hereby grants to the individual
listed below (the “Participant”), a Special Retention Award (the “Award”). The
Award is subject to all of the terms and conditions set forth herein and in the
Award agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
which are incorporated herein by reference.
In addition, as a condition to receiving this Award, the Participant understands
and agrees to be bound by and comply with the restrictive covenants and other
provisions set forth in the Participant’s Executive Restrictive Covenant
Agreement with the Company (the “Restrictive Covenant Agreement”), a copy of
which the Participant acknowledges receipt. The Participant understands and
agrees that the Restrictive Covenant Agreement shall survive the grant, vesting
or termination of the Award, and any termination of employment of the
Participant, and that full compliance with the Restrictive Covenant Agreement is
an express condition precedent to (i) the receipt, delivery and vesting of any
portion of the Award and (ii) any rights to any payments with respect to the
Award.
Participant acknowledges and agrees that the Award is a special retention award
and does not fall within the definition of Base Salary or Incentive Compensation
under the Company’s Severance Pay Plan for Executives or Change in Control Plan
for Executives.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant (“Notice”) and the Agreement.
Participant:  John W. Peyton
Grant Date:  February 24, 2020
Value of Award:  $1,000,000
Vesting Dates:   One-third of the Award (each, a “Vesting Tranche”) will vest on
each of the first three grant anniversary dates: February 24, 2021, February 24,
2022, and February 24, 2023 (each, a “Vesting Date” and the time period between
each Vesting Date, a “Vesting Period”).




        



--------------------------------------------------------------------------------





By accepting this Award, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenant Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the Plan,
this Notice or the Award.
Participant’s Consent Regarding Use of Personal Information. By accepting this
Award, the Participant explicitly consents (i) to the use of the Participant’s
Personal Information (as defined in Section 6.13 of the Agreement and to the
extent permitted by law) for the purpose of implementing, administering and
managing the Participant’s Award under the Plan and of being considered for
participation in future equity, deferred cash or other award programs (to the
extent he/she is eligible under the terms of such plan or program, and without
any guarantee that any award will be made); and (ii) to the use, transfer,
processing and storage, electronically or otherwise, of his/her Personal
Information, as such use has occurred to date, and as such use may occur in the
future, in connection with this or any equity or other award, as described
above.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.
REALOGY HOLDINGS CORP.   PARTICIPANT
By: /s/Sunita Holzer   By: /s/ John W. Peyton
Print Name: Sunita Holzer  Print Name: John W. Peyton
Title: Executive Vice President and Chief Human Resources Officer 


2





--------------------------------------------------------------------------------



Exhibit A
SPECIAL RETENTION AWARD AGREEMENT
Pursuant to the Award Notice of Grant (the “Notice”) to which this Award
Agreement (this “Agreement”) is attached, Realogy Holdings Corp. (the “Company”)
has granted to the Participant, pursuant to Section 8.1 of the Company’s 2018
Long-Term Incentive Plan (the “Plan”), the Award indicated in the Notice.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II
GRANT OF AWARD
2.1 Grant of Award. In consideration of the Participant’s past and/or continued
employment with or Services to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Notice (the “Grant Date”), the Company grants to the Participant Award as set
forth in the Notice, upon the terms and conditions set forth in the Plan and
this Agreement, and subject to the Participant’s full compliance at all times
with the restrictive covenants and other provisions set forth in the Restrictive
Covenant Agreement (as defined in the Notice), which is an express condition
precedent to (i) the receipt, delivery and vesting of any portion of the Award
and (ii) any rights to any payments with respect to the Award.
2.2 Consideration to the Company. In consideration of the grant of the Award by
the Company, the Participant agrees to render Services to the Company or any
Affiliate and to comply at all times with the Restrictive Covenant Agreement.
Nothing in the Plan or this Agreement shall confer upon the Participant any
right to continue in the employ or Service of the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the Services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1 Restrictions. The Award granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture as described in Section 4.1 below until the Award vests.
3.2 Restricted Period. Subject to Articles 4 and 5 of this Agreement, the Award
shall vest on each Vesting Date as set forth in the Notice.
3.3 Settlement of Award. The Award represents the right to receive a cash
payment, subject to the fulfillment of the vesting and other conditions set
forth in this Agreement. Except as set forth in Sections 4.2, 4.3 and 5.1 of
this Agreement, within a reasonable period of time following vesting of the
Award (and in no event more than 60 days following such vesting), the Company
shall pay and transfer to the Participant a cash payment equal to the value of
the portion of the Award that vested, subject to the Participant’s full
compliance at all times with the Restrictive Covenant Agreement. The Company and
its Affiliates shall have the authority and the right to deduct or withhold, or
require the Participant to remit to the Company or an Affiliate, an amount
sufficient to satisfy federal, state, local and foreign taxes (including the
Participant’s social security, Medicare and any other employment tax obligation)
required by law to be withheld with respect to any taxable event concerning a
Participant arising in connection with the Award.
A-1

--------------------------------------------------------------------------------





3.4 No Rights as a Stockholder. The Award is not an equity interest in the
Company and the Participant shall not be or have any of the rights or privileges
of a stockholder of the Company with respect to the Award.
3.5 No Dividend or Dividend Equivalents Rights. The Award carries no dividend or
dividend equivalent rights related to any cash or other dividend paid by the
Company while the Award is outstanding.
3.6 Not Base Salary or Incentive Compensation. The Award is a special retention
award and does not fall within the definition of Base Salary or Incentive
Compensation under the Company’s Severance Pay Plan for Executives or Change in
Control Plan for Executives or for any other plan providing for severance pay to
Participant.
ARTICLE IV
FORFEITURES
4.1 Termination of Employment. Except as provided in Sections 4.3, 4.4 and 5.1
of this Agreement, if the Participant terminates employment with or ceases to
provide Services to the Company or any Affiliate for any reason, then the Award,
to the extent not vested, shall be forfeited to the Company without payment of
any consideration by the Company, and neither the Participant nor any of his or
her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such Award.
4.2 Clawback of Award. In the event that the Administrator determines in its
sole discretion that the Participant has violated the Restrictive Covenant
Agreement, the Company may require reimbursement or forfeiture of all or a
portion of any proceeds, gains or other economic benefit realized or realizable
by the Participant under the Award. Upon such determination any such proceeds,
gains or other economic benefit must be paid by the Participant to the Company
and any unvested portion of the Award shall immediately terminate and shall be
forfeited.
4.3 Termination other than for Cause or for Good Reason. Except as set forth in
Section 5.1 below, in the case where the Participant terminates employment with
or ceases to provide Services to the Company or any Affiliate during a Vesting
Period other than for Cause or the Participant resigns from employment from the
Company or any Affiliate with Good Reason, the Participant will be entitled to
receive a portion of the applicable Vesting Tranche pro-rated for the number of
full months of the Vesting Period during which the Participant was employed by
or was providing Services to the Company or any Affiliate, which shall be paid
in accordance with Section 3.3 above. Any further portion of the Award, to the
extent not vested, shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Participant nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such Award.
Example: Participant’s employment terminates due to termination by the Company
other than for Cause or by the Participant for Good Reason on November 4, 2022.
Participant would be deemed to have served 7 full months of the Vesting Period
of February 24, 2021 to February 24, 2022 and would be entitled to receive
$194,444.44 in accordance with Section 3.3 of this Agreement, subject to the
Participant’s full compliance at all times with the Restrictive Covenant
Agreement. The remaining portion of the Award for the Vesting Period of February
24, 2022 to February 22, 2023 ($138,889) shall be forfeited to the Company on
November 4, 2022.
4.4 Death or Disability. If the Participant terminates employment with or ceases
to provide Services to the Company or any Affiliate on account of death or
Disability, the Award, to the extent not vested, shall become fully vested upon
such termination of employment or Services and shall be paid in accordance with
Section 3.3 above.
ARTICLE V
CHANGE IN CONTROL AND RESTRICTION PERIOD
5.1 Change in Control. In the event of a Change in Control:
(a)  With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event that during the twenty-four
(24) month period following such Change in Control a
A-2

--------------------------------------------------------------------------------





Participant’s employment or Service is terminated without Cause by the Company
or any Affiliate or the Participant resigns from employment or Service from the
Company or any Affiliate with Good Reason, (i) the restrictions, payment
conditions, and forfeiture conditions applicable to such Award shall lapse (but,
the Participant’s obligations under the Restrictive Covenant Agreement and this
Agreement shall not lapse), and (ii) such Award shall become fully vested and
payable within ten (10) days following such termination of employment or
Services.
(b) With respect to each outstanding Award that is not assumed or substituted in
connection with a Change in Control, except as would result in the imposition of
additional taxes and penalties under Section 409A of the Code, immediately upon
the occurrence of the Change in Control, (i) the restrictions, payment
conditions, and forfeiture conditions applicable to such Award granted shall
lapse (but, the Participant’s obligations under the Restrictive Covenant
Agreement and this Agreement shall not lapse), and (ii) such Award shall become
fully vested and payable within ten (10) days following the Change in Control.
5.2 Assumption/Substitution. For purposes of Section 5.1 (a), the Award shall be
considered assumed or substituted for if, following the Change in Control, the
Award remains subject to the same terms and conditions that were applicable to
the Award immediately prior to the Change in Control.
ARTICLE VI
MISCELLANEOUS
6.1 Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenant Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Award.
6.2 Restrictions on Transfer. Any unvested portion of an Award may not be
transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3 Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any
unvested portion of the Award by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said unvested Award on its books or otherwise, unless and until there has
been full compliance with said provisions to the satisfaction of the Company.
The foregoing restrictions are in addition to and not in lieu of any other
remedies, legal or equitable, available to enforce said provisions.
6.4 Termination of Employment or Service/Breach of the Restrictive Covenant
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or Service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenant Agreement for purposes of this
Agreement.
6.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant’s last address reflected on
the Company’s records.
6.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
6.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
A-3

--------------------------------------------------------------------------------





6.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
6.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.10 Unfunded Status of Awards. With respect to any payments not yet made to the
Participant pursuant to the Plan, including this Award, nothing contained in the
Plan, the Notice, the Restrictive Covenant Agreement or this Agreement shall
give the Participant any rights that are greater than those of a general
creditor of the Company or any Affiliate.
6.11 Entire Agreement. The Plan, the Notice, the Restrictive Covenant Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.
6.12 Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this Agreement and the Award
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement and the
Award during the six-month period immediately following the Participant’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Participant’s separation from service
(or, if earlier, the Participant’s death). The Company makes no representation
that any or all of the payments described in this Agreement and the Award will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant understands and agrees that he or she shall be solely responsible
for the payment of any taxes and penalties incurred under Section 409A.
6.13 Disclosure Regarding Use of Personal Information.
(a) Definition and Use of “Personal Information”. In connection with the grant
of the Award, and any other award under other incentive award programs, and the
implementation and administration of any such program, including, without
limitation, the Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment. The “Personal Information” the Company may collect,
process, store and transfer for the purposes outlined above may include the
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and the Participant’s beneficiaries and contact information.
The Participant may obtain more details regarding the access and use of his or
her personal information, and may correct or update such information, by
contacting his or her human resources representative or local equity
coordinator.
A-4

--------------------------------------------------------------------------------





(b) Use, Transfer, Storage and Processing of Personal Information. The use,
transfer, storage and processing of Personal Information electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. To the extent permitted by law, Personal Information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of its incentive award programs, and
may be transferred by the entity that employs (or any entity that has employed)
the Participant from the Participant’s country of employment to the Company (or
its Affiliates or Subsidiaries) and third parties located in the U.S. and in
other countries. Specifically, those parties that may have access to the
Participant’s Personal Information for the purposes described herein include,
but are not limited to: (i) human resources personnel responsible for
administering the award programs, including local and regional equity award
coordinators, and global coordinators located in the U.S.; (ii) Participant’s
U.S. broker and equity account administrator and trade facilitator; (iii)
Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his or her superiors; (iv)
the Administrator; (v) the Company’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of the Participant’s Personal Information except to the
extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in this Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1  “Disability” shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2 “Retirement” shall mean a “separation from service” (within the meaning of
Section 409A of the Code) with the Company and all Affiliates (other than for
Cause) after attaining eligibility for Retirement. A Participant attains
eligibility for Retirement upon the earlier of (a) age 65 or (b) age 55 with at
least ten (10) whole years of consecutive Service starting from the
Participant’s most recent hire date with the Company and all Affiliates. For the
avoidance of doubt, the phrase “consecutive service” in the preceding sentence
shall not include time spent by the Participant:
(a) as a consultant or advisor to the Company or its Affiliates following a
“separation from service” within the meaning of Section 409A of the Code;
(b) engaged as an independent sales agent affiliated with one of the Company’s
or its Affiliates’ real estate brands; or
(c) employed with or providing services to any business acquired by the Company
or any Affiliate prior to the time such business was acquired by the Company or
any Affiliate or employed with or providing services to any business after the
time such business was divested by the Company or any Affiliate.
7.3 “Service” or “Services” shall mean services performed by the Participant for
the Company or its Affiliates as an Employee, consultant or advisor, provided
that services performed by a Participant in the capacity as an independent sales
agent affiliated with one of the Company’s or its Affiliates’ real estate brands
shall not constitute Service.
A-5